internal_revenue_service number release date index number ------------------------------- ---------- ----------------------------------- ------------------------ re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-119540-11 date october legend ---------------------- ---------------------------------------- ------------------------------- ----------------- ------------------------- ------------- --------- settlor trust trustee date date state state state statute ---------------------------------------------------------------------------------- state statute -------------------------------------------------------------------------------- court ------------------------------------------------------------------------------- dear ---------------- this letter responds to your authorized representative’s letter dated date requesting income estate gift and generation-skipping_transfer gst tax rulings with respect to the proposed division of trust the facts and representations submitted are summarized as follows trust was created by settlor under an agreement effective date prior to date for the benefit of settlor’s children and the issue of his children settlor’s wife is also a beneficiary upon settlor’s death trustee is the current trustee of plr-119540-11 trust trust income and principal may be distributed to any one or more trust beneficiaries in trustee’s sole discretion for the support maintenance welfare happiness medical needs costs of last illness funeral costs emergency needs and for entering any business of such beneficiaries upon the later of the death of settlor settlor’s wife and settlor’s youngest child living on date the trust will be divided into shares for settlor’s issue per stripes to be held in further trust for each such beneficiary until the age of years or years for each descendant of a child not living on date each descendant has a general testamentary_power_of_appointment to appoint his or her trust upon that descendant’s death the current beneficiaries of the trust are settlor’s daughter and her two daughters trust owns interests in state partnerships which own real_estate interests in state trust also owns marketable_securities trust provides that the situs of trust is state but permits trustee to change the situs trust does not expressly authorize or prohibit severance of the trust under state statute a trustee may direct the establishment of separate trusts unless directly contrary to the primary purpose of the trust state statute allows for a non-pro rata distribution of trust property to separate trusts upon direction of the court trustee and settlor propose to divide trust into two separate trusts new trusts one to hold the state partnership interests and the other to hold the marketable_securities the trustee and settlor also propose to move the situs of the new trusts to state trustee and settlor brought a proceeding in court seeking the division of trust into new trusts and transfer of the situs of new trusts to state where trustee resides and conducts operation of the trust on date court issued a decree granting permission to the trustee to sever trust allocate assets to the new trusts on a non-pro rata basis and change the situs of the new trusts subject_to a favorable ruling from the internal_revenue_service the decree also states that the terms of trust will govern both of the new trusts the trustee represents that trust has been irrevocable since its creation and that no property has been added to trust after date the trustee further represents that he has not made an election pursuant to sec_643 of the internal_revenue_code code you have requested the following rulings the proposed division will not cause trust the new trusts or any beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 plr-119540-11 because sec_1001 does not apply to the proposed division of trust pursuant to sec_1015 the basis that the new trusts have in the assets of the new trusts immediately after the division will be the same as the basis of trust in such assets immediately before such division because sec_1001 does not apply to the proposed division of trust pursuant to sec_1223 each asset transferred by trust to the new trusts will have the same holding_period in the hands of the new trusts immediately after the division that it had in trust immediately before the division the proposed division will not cause the interest of any beneficiary to be includible in the beneficiary’s estate under sec_2033 sec_2036 sec_2037 or sec_2038 the proposed division will not cause any beneficiary to have made a taxable gift after the proposed division the new trusts will each be exempt from gst tax transfers from trust to the new trusts and distributions from the new trusts and any successor trusts to their beneficiaries will not be subject_to gst tax law and analysis ruling sec_61 defines gross_income as all income from whatever source derived under sec_61 gross_income includes g ains derived from dealings in property under sec_61 income from an interest in a_trust is included in gross_income sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or plr-119540-11 additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in 499_us_554 a financial_institution exchanged its interest in one group of residential mortgage loans for another lender's interest in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in this case the beneficiaries will have the same beneficial_interest in the assets of the new trusts that they had in the assets of trust the new trusts will contain the same terms as trust accordingly based on the facts submitted and the representations made we conclude that the proposed division of trust into new trusts and non-pro rata allocation of the assets to the new trusts will not result in the realization or recognition of any gain_or_loss under sec_61 or sec_1001 to trust the new trusts or any of the trust beneficiaries ruling sec_2 and sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform plr-119540-11 basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person in this case sec_1001 does not apply to the proposed transaction thus after the division of trust and transfer of the assets into the new trusts the basis in each asset will be the same in the new trusts as it was in trust under sec_1015 furthermore we conclude that under sec_1223 the holding_period for each asset received by the new trusts will include the period that the asset was held by trust ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property plr-119540-11 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust does not constitute a transfer within the meaning of sec_2036 through the beneficiaries of the new trust will have the same interests after the division that they had as beneficiaries under trust accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause the interest of any beneficiary to be includible in the beneficiary’s estate under sec_2033 sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the new trusts will have the same interests after the division that they had as beneficiaries under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to have made a taxable gift plr-119540-11 rulings and sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the gst tax in this case trust will be divided into two new trusts the proposed division will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further plr-119540-11 the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that after the proposed division the new trusts will each be exempt from gst tax further we also conclude that transfers from trust to the new trusts and distributions from the new trusts and any successor trusts subject_to the terms of trust to their beneficiaries will not be subject_to gst tax in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
